Citation Nr: 0015018	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945 and from June 1946 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's only service-connected disability is 
chronic cervical syndrome, with a fracture of C2 and 
arthritis, currently evaluated as 60 percent disabling.

3.  The veteran completed at least three years of high school 
and last worked in January 1991.

4.  The veteran's service-connected cervical spine disability 
does not render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim of entitlement to TDIU is plausible and 
capable of substantiation.  As such, this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained by the RO, and no further development is 
necessary in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  Id.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).  
Marginal employment, deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
United States Department of Commerce, Bureau of the Census, 
as the poverty threshold for one person, shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (1999).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).  

In this case, the veteran's only service-connected disability 
is chronic cervical syndrome, with a fracture of C2 and 
arthritis, currently evaluated as 60 percent disabling.  This 
evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
(1999), and the question thus becomes whether this 
disability, in and of itself, precludes the veteran from 
securing or following a substantially gainful occupation.  

In this regard, the Board has considered the veteran's 
educational and employment background.  His February 1997 VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) indicates that he 
completed four years of high school and last worked for a 
power company in February 1985.  However, a May 1997 
submission from the veteran's former employer indicates that 
he retired in January 1991 and worked full-time up until 
retirement, and his DD Form 214 indicates that he completed 
only three years of high school.

The Board has reviewed the claims file and observes that 
there is evidence suggesting that the veteran's overall 
disability picture would, at a minimum, significantly impair 
his ability to return to the workforce.  In this regard, the 
Board observes that the report of the veteran's January 1998 
VA spine examination contains an opinion to the effect that 
"obviously his neck and back problems would markedly 
interfere with him obtaining and maintaining gainful 
employment."  Similarly, a private vocational evaluation 
report, dated in December 1998, indicates that a combination 
of disabilities, including diabetes, restless leg syndrome, 
osteoarthritis, rheumatoid arthritis, and cardiovascular 
problems, would render the veteran's return to the workforce 
infeasible.  

As noted above, however, the narrow question which must be 
addressed in this case is not so much whether the veteran has 
physical disabilities which preclude employment.  Rather, the 
relevant question is whether the veteran's service-connected 
cervical spine disability, alone, precludes substantially 
gainful employment, and there is no opinion whatsoever in the 
record indicating that this particular disability, in and of 
itself, would preclude substantially gainful employment.  In 
fact, the Board would point out that the report of a February 
1997 VA neurological examination, conducted at a private 
facility, contains the opinion that the veteran would be able 
to perform "quite limited sedentary employment" and that 
such disabilities as heart disease and a cerebral infarction 
had contributed to his overall condition.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his sole service-connected disability, in and 
of itself, is of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  Even assuming that the veteran's overall 
disability picture renders him unemployable, the evidence of 
record indicates that his unemployability status would not 
have resulted but for such nonservice-connected disabilities 
as a lumbar spine disability, heart disease, and diabetes.

The Board is aware of the veteran's difficulties in seeking 
employment and his concern that his upper body pain prevents 
him from using his hands and arms, as expressed in his 
February 1999 Substantive Appeal.  Nevertheless, the veteran, 
as a layperson, is unable to provide competent testimony as 
to matters which require medical expertise, such as the 
nature, extent, and etiology of his disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected cervical spine disability renders him unable to 
obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted.  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application in 
the instant case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991).  The Board would 
point out, however, that the veteran is free to reopen his 
claim at any time.


ORDER

The claim of entitlement to a total disability rating based 
upon individual unemployability due to a service-connected 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

